— Per Curiam:
The mechanics’ lien of the appellant being entered against the estate of a married woman was absolutely void. Such a claim must show upon its face all that is necessary to give it effect. This is well settled; but it is contended that judgment having been entered on the scire facias, it became good and available, at least as against other lien creditors. To say that it is void against the married woman, makes it void also against her mortgagee, who stands in her shoes: Dorrance v. Scott, 3 Whart., 309.
Decree affirmed and appeal dismissed at the costs of the appellant.